Citation Nr: 1536239	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a fracture of the left great toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to June 1987.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Residuals of a fracture of the left great toe were initially manifested many years after, and are not shown to be related to, the Veteran's service.


CONCLUSION OF LAW

Service connection for residuals of a fracture of the left great toe is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including apprising him of the formation and evidence that he was responsible for providing versus the information and evidence VA would attempt to obtain for him, also of how VA assigns "downstream" disability ratings and effective dates of awards in the eventuality service connection is granted.  He has not made any pleading or allegation that he did not receive this required notice, certainly not shown there is a deficiency in the notice and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

To satisfy the additional obligation to assist him with this claim, the Veteran's service treatment records (STRs) were obtained and associated with the claims file so they may be considered, as were his pertinent private medical treatment records.  VA did not, however, provide him an examination regarding this claim because it is not necessary to deciding this claim.  A medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of a currently-diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates the claimed disability or symptoms may be associated with an established event, injury or disease in service or a service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence of record does not suggest there is a relationship or correlation between the Veteran's service and any currently-diagnosed disability referable to his left great (big) toe.  As discussed in greater detail below, the Board has found that the underlying lay testimony regarding his in-service treatment for complaints pertaining to this toe is not credible, and thus remand for an examination is not required.  Where, as here, the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).


Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in this appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail, certainly not in exhaustive detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The STRs show the Veteran complained of left foot pain in June 1985.  It was noted that a 50-gallon drum had fallen three feet and hit this foot.  An examination revealed full range of motion of all toes of this foot.  There was no erythema.  
X-rays of this foot revealed a fracture of the distal phalanx of the third toe.  The assessment was soft-tissue injury to the third and fourth phalanges of the left foot.  Heat, elevation and light duty were prescribed.

There is no further mention of any problems or issues with this foot or toes for the remainder of the Veteran's service, which went on for some two more years and ended in June 1987.

Clinical records from J. C. Moritz, DPM, show the Veteran was seen in November 2009.  This evaluating podiatrist indicated he had performed surgery two years earlier on the Veteran's left big toe, so in 2007.  X-rays of the left foot demonstrated unusual positioning of the great toe relative to the first metatarsal.  The assessments were hallux valgus and arthritis of the big toe joint with history of trauma and removal of a bony piece.  A first metatarsophalangeal joint fusion of the left foot was accomplished in August 2010.

In September 2010, Dr. Moritz stated he had been seeing the Veteran for several years for left toe pain and had previously diagnosed fracture of the great toe where the Veteran had some deviation of the toe.  He indicated that, when the Veteran was in service, a board fell on the toe while he was removing a doorframe.  Since, according to the Veteran there was no other history of trauma to that foot, Dr. Moritz would have to assume that this was the trauma that had caused the free fragment in the joint and had led to the two surgeries.

A medical opinion is only as good and credible as the history on which it is predicated.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  And while it is true the Board cannot summarily reject or dismiss an opinion that is based on the Veteran's self-report of his medical history, this is permissible where the Board finds this reported history not credible.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Service connection is granted for a disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible (therefore probative) evidence of:  (1) the disability being currently claimed; (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a correlation ("nexus") between the disability now being claimed and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree - meaning to a degree of at least 10-percent disabling - within a specified period of time post service (one year for arthritis, i.e., degenerative joint disease (DJD)).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be granted for these chronic diseases by showing continuity of symptoms since service under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


The Veteran asserts service connection is warranted for residuals of a fracture of his left great toe.  He claims a wooden board, not a drum, fell on this toe in service.  The STRs do show that he was lifting a board in October 1984 and that it scraped his right leg.  The Board acknowledges he sustained trauma to the third and fourth toes of this same foot when a drum fell on it in June 1985.  But that injury was to different toes and, as mentioned, precipitated by a drum not board, so an entirely different incident.  Moreover, X-rays at the time revealed abnormalities only of the third toe of the left foot, without any suggestion of involvement of the left great toe (which instead is the first or big toe according to the standard nomenclature).  The Veteran had no complaints at the time, or for the remainder of his service, involving his left great toe.  Thus, the opinion of his treating podiatrist that the current problems and prior need for surgery involving the left great toe and how that all is related to the Veteran's service is based on a recitation of his history that simply is not supported by the record, in fact, to the contrary, contradicted by it.  There is no mention in service of any problem concerning the left great toe.  The record shows the Veteran apparently had surgery on the left big toe in 2007, approximately 20 years following his separation from service, with no mention that his precipitating symptoms or consequent impairment dated back to his service.  

The evidence does not establish the Veteran was diagnosed with any disability of the left great toe during his service or for many years thereafter, and arthritis of the left great toe was also first manifested many years following conclusion of his service.  Thus, there is no basis for granting service connection either on a direct or presumptive basis.  The evidence equally does not suggest he has had continuous symptoms of the left great toe since his discharge from military service.  Thus, service connection additionally is not warranted based on continuity of symptomatology since service.  Consequently, what must be shown to substantiate the claim is that his current disability of the left great toe is otherwise related to his service.  38 C.F.R. § 3.303(d).  And there is not the required competent and credible indication in this regard, either.


As noted above, the conclusion of Dr. Moritz is not probative inasmuch as it is predicated on a history of an injury in service that simply is not borne out by the clinical record.  The Veteran's assertions that the residuals of a fracture of the left great toe are related to his service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of a fracture of the left great toe falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence of record establishes that the fracture of the Veteran's left great toe occurred sometime after, not during, his service and is not shown to be otherwise related or attributable to his service.  Accordingly, the claim must be denied.


ORDER

Service connection for residuals of a fracture of the left great toe is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


